DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites, “allowing the polyurethane composition to cure and form a closed-cell polyurethane foam such that the closed-cell polyurethane foam exhibits an adhesive bond strength of least 1200 pounds when tested by embedding one foot of a post having a cross-sectional perimeter of eight inches within the polyurethane composition, allowing the polyurethane composition to cure, pressing the post through the cured, closed-cell polyurethane foam, and measuring the adhesive bond strength with a compression-tension tester.” It is unclear if the limitations following the conjunction “when” are positive recitations of the invention being claimed, or if they are simply stating the test that can be used to measure 1200 pounds.
Claim 1 recites “a bond strength of at least 1200 pounds when tested by embedding one foot of a post having a cross-sectional perimeter of eight inches”. It is unclear if the eight inch perimeter post is being positively recited or not. 1200 pounds would not necessarily be the strength achieved by a post of different embedding depth or cross-sectional perimeter. If the post introduced in line 2 is not the same as the post that is embedded 1 foot and has an eight inch cross-sectional perimeter, than it may or may not have a bond strength of 1200 pounds. Rather, an unspecified post would have a bond strength expressed in units of force per area such as PSI.
Claim 1 recites, “a post” in line 2 and then again recites “a post” in line 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 and 23-24 of U.S. Patent No. 10,364,544.
Although the claims are not identical, the claimed invention of ‘544 essentially anticipates the claimed invention of the instant application.
Allowable Subject Matter
Claims 1-16 appear that they would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if a timely filed terminal disclaimed is submitted and accepted.
The following is a statement of reasons for the indication of allowable subject matter:  
A foundation footing system comprising a post positioned in a hole in the ground with a gap between the sides of the post and the sides of the hole; a closed cell polyurethane foam comprising polyisocyanate and at least one active hydrogen containing compound filling the gap and directly contacting the ground; wherein the foam provides an adhesive bond strength of at least 1200 pounds per foot embedded when the post has a cross-sectional perimeter of eight inches with one foot embedded is not anticipated nor reasonably suggested by the prior art of record. The most relevant prior art of record fails to achieve 1200 pounds per foot embedded for a post with a cross-sectional perimeter of 8 inches. The claimed invention unexpectedly increases the load bearing capacity of a foundation while allowing for a reduced hole size.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633